DETAILED ACTION
This action is responsive to communications: Preliminary Amendment filed on 5/22/2020. 
Claims 1 – 6 are pending in the case. Claims 1 and 4 are independent. 
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (US 20020197993 A1), and further in view of LaTurner et al. (US 20040205075 A1).
Regarding claims 1 and 4:
Cho et al. teach initiating a bonding process with the communication device, the bonding process comprising sending first transfer parameters comprising first metadata related to a first collection of media content of the mobile server (paragraph block(s) 0062);
Cho et al. teach receiving, from the communication device, representations of a second collection of media content stored on the communication device which correspond to the first metadata from the first transfer parameters, (paragraph block(s) 0062, Fig 2 and 3);
Cho et al. teach wherein the second collection of media content including at least one media content from the communication device that is not stored on the mobile server (paragraph block(s) 0064), 
Cho et al. teach displaying the representations of the combined media content comprising the first collection of media content and the at least one media content of the second collection of media content from the communication device (paragraph block(s) 0062)
Cho et al. do not explicitly teach the first metadata comprising at least one of a timestamp, location information, and a media content object; 
LaTurner et al. teach the first metadata comprising at least one of a timestamp, location information, and a media content object (paragraph block(s) 0024).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Cho et al. with the teachings of LaTurner et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content storage systems are known to store metadata such as location data in order to describe the content), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2 and 5, Cho et al. teach receiving, from the communication device, second transfer parameters comprising second metadata related to a third collection of media files stored on the communication device; and sending, to the communication device, representations of a fourth collection of media content stored on the mobile server which correspond to the second metadata from the second transfer parameters, the fourth collection of media content including at least one media content from the mobile server that is not stored on the communication device (paragraph block(s) 0062).

Regarding claims 3 and 6, Cho et al. do not explicitly teach wherein each of first metadata and the second metadata further comprises at least one of an event name, a file name, and a topic name
LaTurner et al. teach wherein each of first metadata and the second metadata further comprises at least one of an event name, a file name, and a topic name (paragraph block(s) 0024).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Cho et al. with the teachings of LaTurner et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content storage systems are known to store metadata such as location data in order to describe the content), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN HILLERY/Primary Examiner, Art Unit 3715